Citation Nr: 1826502	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a surgical scar of the right ankle.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for bilateral hip disabilities.

5.  Entitlement to a rating in excess of 10 percent for right Achilles tendonitis.

6.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to October 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a personal hearing before a member of the Board in his April 2014 Substantive Appeal.  Although a hearing was scheduled for May 4, 2017, the Veteran cancelled his request for a hearing in a statement received by VA in May 2017.  Consequently, the Veteran's request for a personal hearing is deemed withdrawn.  38 C.F.R. § 20.702(e).

A review of the record shows that the Veteran submitted a timely notice of disagreement with the denial of service connection for a back strain in the August 2013 rating decision.  The Veteran was issued a statement of the case with respect to this issue in March 2014.  In a May 2017 statement, the Veteran's attorney appears to assert that this issue is still in appellate status.  However, a review of the record shows that in his April 2014 substantive appeal, the Veteran specifically limited his appeal to the issues listed above.  Therefore, the issue of entitlement to service connection for a back disability is not on appeal and the Board has limited its consideration accordingly.  In this regard, the Board notes that the Veteran had the opportunity to perfect an appeal of that issue and failed to properly do so.  

The issues of entitlement to a rating in excess of 10 percent for left and right Achilles tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On May, 25, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue an initial compensable rating for a surgical scar of the right ankle.

2.  Right and left knee disabilities were caused or chronically worsened by service-connected Achilles tendon disability.

3.  A bilateral hip disability was caused or chronically worsened by service-connected Achilles tendon disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial compensable rating for a right ankle scar have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for a right and left knee disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for a bilateral hip disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, has withdrawn his appeal for his initial compensable rating for a surgical scar of the right ankle and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Service Connection for Hip and Bilateral Knee Disabilities

The Veteran has asserted that his right and left knee and bilateral hip disabilities are secondary to his Achilles tendon disabilities.  

Initially, the Board notes that the Veteran has been diagnosed degenerative joint disease in both knees, and a bilateral hip strain.

The Veteran was first afforded a March 2011 VA examination for his bilateral hip and knee disabilities.  The examiner opined that the Veteran's knee and hip disabilities were less likely than not caused by or a result of service connected tendonitis.  In so finding, the examiner noted that the Veteran had Achilles tendonitis and favored his right leg.  She noted that the Veteran had decreased range of motion in his knees and hips, but that x-rays of his right knee and hips were normal.  She did note that the Veteran had mild spurring of the patella of the left knee.  She further noted that the Veteran claimed to use crutches to walk, but that on examination he was able to walk without crutches.  

The Board finds the March 2011 VA opinion to be inadequate for adjudication purposes.  In this regard, the March 2011 examiner did not fully explain her reasoning.  Further, it appears that she found that the Veteran did not have any disability in his right knee or hips.  However, as noted above, the Veteran had been diagnosed degenerative joint disease in both knees, and a bilateral hip strain.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

The Veteran was afforded another VA examination in June 2013 for his bilateral hip and knee disabilities.  The examiner noted that the Veteran had decreased range of motion in his back, hips, and knees.  She noted that the Veteran had daily pain and walked stiff-legged due to his ankle disability.  She noted that the Veteran had an altered gait as a result of his ankle disabilities, and that his altered gait could cause strain on other joints.  Ultimately, the examiner opined that the Veteran's claimed conditions were less likely than not proximately due to or the result of the Veterans service-connected condition.  In so finding, the examiner stated that there was no mention in the record that the Veteran's knee and hip disabilities were related to his ankle disability.  Instead, the Veteran's current bilateral knee and hip disabilities were more likely related to the Veteran over-exercising and not following suggestions from his physical therapist.  Indeed, the examiner noted that there was mention of non-compliance with the Veteran having increased pain.  

Again, the Board finds that the June 2013 examiner did not fully explain her opinion, thereby lessening the probative value of her opinion.  While she mentioned the Veteran not following the suggestions of his Physical Therapist, she did not discuss what injury the Veteran was recovering from.  Indeed, it appears that the examiner was referring to physical therapy for his Achilles disabilities.  Thus, the examination would appear to associate the Veteran's knee and hip disabilities with his Achilles disability.

Nevertheless, in an October 2013 independent medical examination report, the doctor opined that the Veteran's bilateral knee and hip disabilities are related to his Achilles tendon disability.  Specifically, the doctor noted that the Veteran's Achilles injury caused him to walk stiff legs, and that the Veteran was unable to walk heel to toe.  The doctor stated that the abnormal gait caused abnormal motion on the knees and back, which over time caused degeneration in those joints.  Further, the doctor stated that the Achilles tendons are not symmetrical, which makes his disabilities worse.  Therefore, the doctor opined that the Veteran's knee and hip disabilities are secondary to his service-connected Achilles condition.  

The Board finds that the October 2013 independent medical examination report is the most probative evidence of record.  The examiner thoroughly reviewed the Veteran's medical and service records.  Further he relied on his own expertise, knowledge, and training when drafting his report.  

Therefore, the Board finds that the competent and probative evidence is in favor of the claim.  Accordingly, entitlement to service connection for bilateral knee, and hip disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for a surgical scar of the right ankle is dismissed.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a bilateral hip disability is granted.


REMAND

The Board observes that the VA examination provided to the Veteran in March 2011 and the January 2014 disability benefits questionnaire provided by the Veteran are inadequate for assessing the current severity of the Veteran's service-connected Achilles tendon disabilities.  In this regard, Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016) provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the March 2011 VA examination report, and January 2014 DBQ and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, on remand, the RO must obtain VA examinations that comply with Correia prior to issuing a statement of the case as to the Veteran's increased rating claims for bilateral Achilles tendon disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected Achilles tendon injuries.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes.  

In assessing the severity of the bilateral Achilles tendon disabilities, the examiner should test for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  Correia, 28 Vet. App. at 168-70.

In providing these findings, the examiner must indicate whether pain, weakness, fatigability, or incoordination cause additional functional impairment on repeated use overtime or during flare-ups.  The examiner should assess additional functional impairment in terms of the degree of additional range-of-motion loss, if possible. 

If the Veteran is not being observed during a flare-up during the examination, the examiner should still estimate any additional functional impairment based on the evidence of record and the Veteran's lay descriptions of repeated use or flares' severity, frequency, duration, and/or functional loss manifestations.   

If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why that is so. 

2.  Confirm that the VA examination reports and any opinions provided comport with this remand, and undertake any other development found to be warranted.

3.  Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


